Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 9-13 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 7.
Claims 1 and 7 recites a heating cable comprising: a center conductor comprising a helically twisted non-ferromagnetic conductor; an inner insulation layer coaxially located around the center conductor; a ferromagnetic outer conductor coaxially located around the center conductor and around the inner insulation layer; and a layer of non-ferromagnetic conductor in electric contact with the outer conductor coaxially located between the outer conductor and the inner insulation layer, wherein the inner insulation layer is made of a polymer material; wherein the outer conductor comprises a corrugated ferromagnetic tube, wherein the ferromagnetic tube has wall thickness less than three skin-effect depths at an operating frequency which the closest cited prior art of Goncalves (US 5,182,792), Baumgartner (US 3,809,846), Parman (US 2012/0018421) or Amato (US 2012/0129385) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
1/25/2021